142 Ga. App. 232 (1977)
235 S.E.2d 660
ROBERTS
v.
AMERICAN SOUTHERN INSURANCE COMPANY.
53659.
Court of Appeals of Georgia.
Argued April 11, 1977.
Decided May 6, 1977.
*233 John G. Shumaker, Larry Marshall Paul, for appellant.
Lawrence J. Lehman, for appellee.
QUILLIAN, Presiding Judge.
The plaintiff sought recovery against the defendant insurance company for the failure to defend him under the terms of an automobile liability policy, or to pay off a judgment recovered against the plaintiff. The insurance company defended on the ground that the policy had expired prior to the time the collision between the plaintiff and a third party occurred. Summary judgment was granted in favor of the insurance company and plaintiff appeals. Held:
This case is controlled by Garner v. Government Employees Ins. Co., 129 Ga. App. 235 (199 SE2d 350). There it was held that if an insurance company relies on its compliance with Code Ann. § 56-2430.1 (c) (2) (c) (Ga. L. 1960, pp. 289, 671; 1967, p. 653; 1968, pp. 1126, 1127; 1971, pp. 658-661; 1975, pp. 1242, 1244), there must be proof that the offer to renew be communicated to the insured. In the absence of such proof, the policy is automatically renewed.
Here the defendant stipulated that notice of defendant's intention to renew the insurance was not received by the plaintiff. Without communication of the notice the instant policy did not expire. Language to the contrary in Robertson v. Southland Life Ins. Co., 130 Ga. App. 807, 808 (204 SE2d 505), is not applicable since that case dealt with life insurance and not with automobile liability policies and Code Ann. § 56-2430.1.
Judgment reversed. Shulman and Banke, JJ., concur.